Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Celada-Gonzalez et al. (US 6,290,434 hereinafter “Celada”).
In regard to claim 1, Celada discloses a joint structure connecting a first double pipe (Figs. 2 and 3, 16) and a second double pipe (Figs. 2 and 3, 12) to each other, the joint structure comprising: 
a male bayonet (Figs. 2 and 3, 9 and 12 form a male double pipe) provided at an end portion of the second double pipe (Fig. 2, end of 9 forms a male portion that inserts into 11) including a first flange (Fig. 2, 30 is a flange of 12) and a first tubular body (Fig. 2, the axial tubular portion that protrudes from the flange at 30) fixed to the first flange (Fig. 2, tubular portion at the flange of 30 is fixed to 30 since the two parts are formed 
a female bayonet (Fig. 2, 11 and 16 form a female double pipe the receives 9) provided at an end portion of the first double pipe (Fig. 2, 11 forms a female connection with 9) including a second flange fastened to the first flange (Fig. 2, flange of 16 that is bolted to 30); 
a first positioning member (Fig. 3, support element 24 is mounted on 16) mounted on the first double pipe (Fig. 3); 
a second positioning member (Figs. 2 and 3, sleeve 22) mounted on the second double pipe (Figs. 2 and 3, 22 is mounted on 12), the second positioning member being positioned with respect to the first positioning member so that a center axis of the male bayonet and a center axis of the female bayonet conform to each other (Fig. 2); and 
a slide mechanism (Figs. 2 and 3, 33, 35, and 36 form a slide mechanism for 22 and 24) which supports the second positioning member so that the second positioning member is slidable in an axial direction of the second double pipe (Fig. 2, 22 is slidable in the axial direction as fluid pressure enter at 50a and 50b in 35 and 36 which draws 9 into 11).  
In regard to claim 2, Celada discloses the joint structure according to claim 1, 
wherein the first double pipe is fixed to a structure body (Fig. 2, end of 16 at 13 connected to a structure body 3b which is fixed by a bolt connection) and the second double pipe is movable (Fig. 2, 9 is movable inside 11).  
In regard to claim 3, Celada discloses the joint structure according to claim 1, wherein the first positioning member is a first ring (Fig. 3, 24 is at least a ring such that it is circumferentially mounted on 16 and concentric with the outer surface of 16) which is concentric with the first double pipe (Fig. 3), and -3-0 
wherein the second positioning member is a second ring (Figs. 2 and 3, sleeve 22 is at least a ring that it is circumferentially mounted on 12 and concentric with the outer surface of 12) which is concentric with the second double pipe (Fig. 2).  
In regard to claim 5, Celada discloses the joint structure according to claim 1, 
wherein the first positioning member includes a plurality of fitting holes (Fig. 2, 35 and 36 have a plurality of holes that receive 33) which open in a direction perpendicular to the axial direction of the first double pipe (Fig. 2), and 
wherein the second positioning member includes a plurality of pins (Fig. 2, 22 includes a plurality of pins 33 that insert into 35 and 36) which are insertable into the plurality of fitting holes, respectively (Fig. 2).

Allowable Subject Matter
Claim 4 is allowed.

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Previous drawing objection is withdrawn and the drawings filed on 10/11/2018 are accepted.

Applicant's arguments filed 6/14/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that Celada does not disclose a first tubular body fixed to a first flange as required by claim 1, however, Celada discloses at least a first tubular body that extends from the flange at 30 and therefore fixed to the flange at 30. See the updated rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                             
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679